Exhibit 10.4

 

 

LOAN SALE AGREEMENT

 

This LOAN SALE AGREEMENT is made as of this 2nd day of March, 2015, by and
between SELECT-TV (USA) HOLDINGS, INC. (the "Buyer"), and ZON CAPITAL PARTNERS,
L.P. (the "Seller"), owner and holder of the Loan Assets described herein.

 

W I TN E S S E T H

 

WHEREAS, Seller is the owner of and intends to sell the loan assets more
particularly described in Exhibit A attached hereto and made a part hereof
(individually, a "Loan Asset" and together, the "Loan Assets") as well as the
Physical Assets described in Exhibit B attached hereto (collectively the
“Purchased Assets”); and

 

WHEREAS, Buyer intends to buy the Purchased Assets; and

 

WHEREAS, Seller and Buyer are entering into this Agreement to set forth the
terms and conditions of the purchase and sale of the Purchased Assets;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the parties
hereto agree as follows:

 

ARTICLE 1

GENERAL

 

1.1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

"Agreement" means this Loan Sale Agreement, including all Exhibits and Schedules
attached hereto and referenced herein and any written amendments hereto.

 

"Borrower" means [***] ., a Delaware corporation.

 

"Business Day" means any day other than a Saturday, Sunday, federal holiday or
any other day on which the Principal Office of Seller is closed.

 

"Closing" means the payment of the Purchase Price prescribed in Section 2.3 by
Buyer and the delivery of the Closing Documents by Seller.

 

"Closing Date" means the date on which the Closing occurs, which date shall be
no later than March 2, 2015.

 

"Closing Documents" means the documents required to be delivered under the terms
of this Agreement at the Closing by Seller.

 

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





1

 

 

"Collateral" means any real, personal, or intangible property or rights securing
the Loan Assets.

 

"Credit Files" means all documents in the possession of Seller pertaining to the
Loan Assets, which files shall include original documents (or copies thereof if
for any reason originals are not readily available), and may also include
general credit information, credit records from Seller, payment histories,
appraisals, and property insurance policies, but shall exclude Seller's internal
memoranda, internal approvals, communications with Seller's participants,
communications and documentation from the Obligors with respect to the Obligors'
other credit relationships with Seller, documentation from other financial
institutions with respect to any of the Obligors' loans from such other
financial institutions, communications with other potential purchasers of the
Loan Assets, and privileged, confidential or other communications between Seller
and its legal counsel and any other internal and/or confidential documents
relating to Seller's review, analysis, reporting, valuation or classification of
the Loan Assets as may be determined by Seller.

 

"Loan and Security Agreement" means that certain Loan and Security Agreement
dated December 21, 2006 by and between Square 1 Bank and Borrower.

 

"Loan Assets" shall have the meaning ascribed thereto in the recitals hereof and
shall also include the Credit Files. For the avoidance of doubt, the Loan Assets
shall not include (i) the credit card facility of Borrower with Seller in effect
as of the Closing Date, (ii) the money market account at Square 1 Bank securing
such credit card facility, or (iii) any documents relating to such facility or
such account, including without limitation that certain Pledge and Security
Agreement dated as of July 3, 2008 by Borrower in favor of Square 1 Bank.

 

"Obligor" means each person or entity who is now or hereafter may become liable
for the full or partial payment or performance of any obligation under the Loan
Assets, whether such obligation is direct, indirect, primary, secondary, joint
or several.

 

"Principal Office" means, as to Buyer and Seller, the business office designated
in or pursuant to Section 6.1 of this Agreement.

 

"Purchase Price" means TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000).

 

ARTICLE 2

PURCHASE AND SALE OF LOAN ASSETS

 

2.1. Agreement to Buy and Sell Loan Assets. Seller hereby agrees to sell to
Buyer, and Buyer hereby agrees to buy from Seller, on and subject to the terms
hereof on the Closing Date, all of Seller's right, title and interest in the
Purchased Assets, for the Purchase Price. The Purchased Assets are to be sold
"AS-IS" and without warranty or recourse of any kind except as expressly set
forth in Article 3 hereof.

 

 

 



2

 

 

2.2. Closing. The Closing of the purchase and sale of the Loan Assets shall take
place on the Closing Date at the Principal Office of Seller or other such place
mutually agreed upon by Buyer and Seller.

 

2.3. Payment of Purchase Price. On or before 12:00 noon on the Closing Date,
Buyer agrees to pay Seller the Purchase Price. Buyer shall remit payment of the
Purchase Price to Seller by wire transfer pursuant to Seller's wiring
instructions below.

 

Bank: PNC Bank, N.A. (Palmer Square, Princeton, NJ 08542)     ABA # 031-207-607
    Credit to: Zon Capital Partners L.L.C.     A/C #: 80 4249 4092

 

2.4 Termination of Agreements. Upon payment of the amounts set forth in Section
2.3, all obligations of the guarantor under the (i) Unconditional Guaranty,
dated as of March 31, 2011 by Paul Capital Partners IX, L.P. in favor of Seller
(the "Paul Capital Guaranty"), and (i i) Unconditional Guaranty, dated as of
December 20, 2007 by Buyer in favor of Seller (the "Zon Capital Guaranty'', and
together with the Paul Capital Guaranty, the "Guarantees") will be fully paid,
performed and discharged and the Guarantees will be terminated and all other
obligations of the guarantors thereunder will be released and discharged.

 

2.5. Assignments and Endorsements.

 

2.5.1. Upon payment of the Purchase Price specified in and, in accordance with,
the terms of Section 2.3, Seller shall execute and deliver to Buyer, and Buyer
shall take delivery from Seller of, the Purchased Assets in the manner set forth
in Section 2.5.3 and Section 2.5.4 below. In addition, Seller shall execute and
deliver such individual assignments as may be reasonably required or requested
by Buyer for the legal transfer of Seller's perfected right, title and interest
(to the extent so perfected by Seller) in the Purchased Assets purchased by
Buyer. Buyer shall be responsible for the preparation and recording of such
assignments and for payment of any costs and recording fees associated with
recording such assignments.

 

2.5.2. Should any assignments in addition to those delivered pursuant to Section
2.5.1 above be required by applicable law, Buyer shall prepare and submit such
additional assignments to Seller for execution within ninety (90) days after the
Closing Date. Buyer shall be responsible for the preparation of and any costs
associated with the preparation of such additional assignments and for any
costs, including legal fees and expenses, incurred by Seller in connection with
the review thereof. Buyer shall also pay any costs or filing fees associated
with the recording of such additional assignments. Additionally, any such
assignments, including those provided for in Section 2.6.1, shall be without
recourse or warranty (except as provided herein) and in a form acceptable to
Seller and its counsel. Seller shall have no obligation to execute any
additional assignment that is not received by Seller within ninety (90) days
after the Closing Date.

 

 

 



3

 

 

2.5.3. Seller shall endorse each Note evidencing the Loan Assets, if any,
purchased hereunder in the following manner:

 

Pay to the order of Select-TV (USA) Holdings, Inc., WITHOUT RECOURSE,
REPRESENTATION OR WARRANTY except as provided in the Loan Sale Agreement dated
March 2, 2015

 

Zon Capital Partners, L.P.

 

By: ______________________________

Title: _____________________________

Date: _____________________________

 

 

2.5.4. The assignment as to the Loan Assets (other than Notes) shall be in
substantially the following form:

 

"For value received and without recourse, except as provided in the Loan Sale
Agreement dated March 2, 2015, Zon Capital Partners, L.P. does hereby assign,
transfer and convey unto Select–TV (USA) Holdings, Inc. the following:".

 

 

2.6. Transfer of Loan Assets. On or promptly after the Closing Date, Seller
shall physically deliver to Buyer all original promissory notes comprising Loan
Assets (to the extent that the Seller has originals thereof), a Lost Note
Affidavit (to the extent that the Seller does not have originals of such
promissory notes), each original Loan Asset (to the extent that Seller has
originals) and each other assignment instrument necessary to transfer perfected
ownership to the extent of Seller's perfection of the Loan Assets, in each case,
endorsed as described above (as applicable), and the Credit Files. Thereafter,
risk of loss with respect to any Loan Asset, assignment instruments and Credit
Files shall rest with Buyer.

 

2.7. Transfer of Physical Assets. On the Closing date, after Seller’s receipt of
the Purchase Price, Seller shall allow Buyer to ship all Physical Assets from
their current location to Buyer’s location, at Buyer’s expense.

 

2.8. Survival of Responsibilities. The responsibilities and agreements contained
in Article 2 shall survive the Closing.

 

 

 



4

 

 

ARTICLE 3

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

 

3.1. Seller's Warranties and Representations. Seller hereby represents and
warrants to Buyer that the following statements are true and correct, as of the
date of this Agreement, and shall be true and correct as of the Closing Date:

 

3.1.1. Ownership of the Loan Assets gives Seller the right to transfer ownership
of the Physical Assets to Buyer without any encumbrances.

 

3.1.2. Seller owns the Loan Assets, has good and valid title thereto, and has
the right to sell the Loan Assets to Buyer.

 

3.1.3. Seller has the proper authority to sell the Loan Assets.

 

3.1.4. This Agreement has been duly authorized, executed and delivered by Seller
and constitutes the legal, valid and binding obligation of Seller, enforceable
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, moratorium, receivership or similar debtor relief laws
and general principles of equity.

 

3.1.5. All documents in Seller's possession or control made available to Buyer
are, to the best of Seller's knowledge and belief, true, accurate and correct
copies of the originals thereof.

 

3.1.6. Seller makes no warranty or representation as to the enforceability of
any of the documents included among the Loan Assets. Seller makes no warranty or
representation with respect to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws affecting the rights of creditors
generally as they may relate to the Loan Assets. Buyer acknowledges that Seller
has disclosed that all materials and/or documents that have been, or may have
been, in the possession of Seller with respect to the Loan Assets may not have
been located or otherwise available for review or transfer to Buyer.
Notwithstanding the foregoing sentence, Seller represents and warrants that it
intends to transfer all of Seller's right, title and interest in and to the Loan
Assets to Buyer pursuant to this Agreement.

 

3.2. DISCLAIMER OF WARRANTIES AND REPRESENTATIONS NOT EXPRESSED HEREIN. EXCEPT
FOR THOSE EXPRESSED IN SECTION 3.1, NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR
IMPLIED, HAVE BEEN MADE BY SELLER OR BY ANYONE ACTING ON ITS BEHALF,
PARTICULARLY, BUT WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING,
NO WARRANTIES OR REPRESENTATIONS REGARDING (i) THE COLLECTABILITY OF THE LOAN
ASSETS, (ii) THE CREDITWORTHINESS OF ANY OBLIGOR, (iii) THE VALUE OF ANY
COLLATERAL SECURING PAYMENT OF THE LOAN ASSETS, (iv) THE ENFORCEABILITY OF THE
LOAN ASSETS, OR (v) THE CONDITION OF THE UNDERLYING COLLATERAL INCLUDING BUT NOT
LIMITED TO ANY ENVIRONMENTAL MATTERS OR CONDITION, WHETHER LATENT OR OBSERVABLE.
EXCEPT IN THE EVENT OF BREACH OF REPRESENTATION, WARRANTY OR COVENANT, FRAUD OR
WILLFUL MISCONDUCT, ALL LOAN ASSETS SOLD TO BUYER UNDER THIS AGREEMENT ARE SOLD
AND TRANSFERRED WITHOUT RECOURSE. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL OF THE LOAN ASSETS SOLD TO BUYER UNDER THIS AGREEMENT ARE SOLD
AND TRANSFERRED "AS-IS, WHERE-IS, AND WITH ALL FAULTS AND DEFECTS".

 

 

 

 



5

 

 

3.3. Seller's Covenants to Buyer.

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER

 

4.1. Buyer's Representations and Warranties. Buyer hereby represents and
warrants to Seller that the following statements are true and correct as of the
date of this Agreement and shall be true and correct as of the Closing Date.

 

4.1.1. Decision to Purchase. Buyer has had an opportunity to independently
review the Loan Assets, and has made its decision to buy the Loan Assets based
upon its own independent review and evaluation of the Loan Assets and has not
relied upon any oral or written information provided by any agent, employee or
representative of Seller or any summaries of the Loan Assets. Buyer has not
relied on any statements or representations of Seller or its agents, officers,
employees or counsel other than those specifically contained in this Agreement
or in exhibits or schedules hereto. Buyer acknowledges that Seller has not given
any investment advice or rendered any opinion as to whether the purchase of the
Loan Assets is prudent. Buyer is aware that the amount ultimately paid or
recovered on account of the Loan Assets may be less than the consideration paid
to Seller by Buyer pursuant to this Agreement and/or less than Seller's records
now indicate is due and owing in connection with the Loan Assets. Buyer
acknowledges that neither the Loan Assets as a whole nor any individual Loan
Asset is a security. Buyer has made, independently and without reliance on
Seller, its own analysis of the Loan Assets. Buyer is purchasing the Loan Assets
in the ordinary course of its business for commercial purposes and not for
resale. Buyer acknowledges that the Loan Assets will not be managed or serviced
by Seller or any affiliate of Seller and that Buyer is not relying upon the
entrepreneurial or managerial efforts of any other entity for any profit to be
derived from the Loan Assets. Buyer acknowledges that Seller has offered the
Loan Assets for purchase hereunder only in a limited sol icitation to
sophisticated financial or commercial purchasers and not to the general public.
Buyer has received ample notice that the Loan Assets are being sold on a whole
loan, servicing released basis, and Buyer is not acquiring an investment in a
business enterprise.

 

 



6

 

 

4.1.2. Authority. Buyer is duly and legally authorized to enter into this
Agreement and, to the best of Buyer's knowledge, Buyer has complied with all
laws, rules and regulations related, or applicable, to this Agreement and the
Loan Assets to which Buyer may be subject.

 

4.1.3. Enforceability. This Agreement, when duly executed and delivered, and all
of Buyer's obligations hereunder will be the legal, valid and binding
obligations of Buyer, enforceable in accordance with the terms of this
Agreement.

 

4.1.4. Performance. Buyer's performance of its duties and obligations under this
Agreement will not conflict with, result in a breach of, or default under, or be
adversely affected by, any decrees, judgments, injunctions, orders, writs, laws,
rules or regulations, or any determination or award of any arbitrator, to which
Buyer is a party or by which Buyer or its assets are bound. There is no suit,
action, claim, arbitration, proceeding or investigation by any governmental
entity or any other person, pending against Buyer arising out of or relating to
the transactions contemplated by this Agreement.

 

4.1.5. Bankruptcy. Buyer (i) is not currently insolvent, nor will Buyer be
rendered insolvent by virtue of making the payments required hereunder, (ii) has
no present intent to file any voluntary petition in bankruptcy under any Chapter
of the Bankruptcy Code, (iii) has no present intent to seek relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
federal, state or local law or in equity, and (iv) has no present intent to
cause the Loan Assets to be the subject of or attached in connection with any
bankruptcy or insolvency proceedings or the property of any bankruptcy or
insolvency estate.

 

4.1.6. Investment Representations. Buyer represents and warrants that it is
purchasing the Loan Assets for investment purposes only and for Buyer's own
account, with no present intention of selling or distributing the Loan Assets,
or any interest therein, except in strict compliance with any and all federal,
state or local securities laws. Buyer further represents and warrants that it is
an "accredited investor" within the meaning of Regulation D of the Securities
and Exchange Commission. Buyer further acknowledges that the Loan Assets may be
subject to subsequent restrictions on transferability and resale under the
Securities Act of 1933, as amended, and applicable state securities laws.

 

4.2. Buyer's Covenants to Seller.

 

4.2.1. Notification of Obligors. Buyer shall promptly after the Closing Date
with respect to the Loan Assets purchased under this Agreement, notify each
Obligor of Buyer's purchase of the Loan Assets and direct that all payments on
and communications regarding the Loan Assets be sent to Buyer's attention after
the Closing Date, and Seller will cooperate as reasonably requested by Buyer in
completing such notifications. Notwithstanding any or all of the foregoing,
Seller may on its own and in its sole and absolute discretion notify Obligors
and other interested third parties of the sale of Loan Assets after the Closing
Date.

 

 

 

 



7

 

 

4.2.2. Borrower’s Dissolution. Buyer shall work in cooperation with Seller to
affect the corporate dissolution of Borrower.

 

4.2.3. Insurance. Buyer shall promptly after the Closing Date notify all
companies providing hazard, liability, or any other type of insurance for the
protection of the Loan Assets or the Collateral, as may be required under
existing policies, of the sale of the Loan Assets. If required or requested,
Seller shall confirm such assignments of insurance in writing to the insurers.

 

4.2.4. Use of Seller's Name. Buyer shall not, without the express written
consent of Seller, said consent to be given or withheld in the Seller's sole and
exclusive discretion, institute any legal action in the name of Seller or any
affiliate thereof; nor shall Buyer use the name of Seller or otherwise refer to
Seller or any affiliate thereof, or any name derived therefrom or confusingly
similar therewith, to promote Buyer's sale, collection or management of the Loan
Assets purchased under this Agreement. Buyer acknowledges that there is no
adequate remedy at law for violation of this provision and consents to the entry
of an order by a court of competent jurisdiction enjoining any violation or
threatened violation of this provision.

 

4.2.5. Informational Tax Reporting. As of the Closing Date, Buyer agrees to
assume and indemnify and hold Seller harmless from all obligations with respect
to federal and state income tax informational reporting related to the Loan
Assets purchased under this Agreement, including obligations with respect to
Forms I 099 and I 098 and back-up withholding. Buyer further agrees to cooperate
with Seller to the extent necessary to allow Seller to fulfill its obligations
with respect to such informational reporting for such Loan Assets for the period
prior to the Closing Date.

 

4.2.6. Collection Practices. Buyer acknowledges that certain laws relating to
unfair collection practices may apply to Buyer in connection with the Loan
Assets purchased by Buyer hereunder and that Buyer has a responsibility to abide
by such laws. Buyer shall indemnify and hold Seller harmless from any liability
arising from Buyer's failure to abide by such laws. Buyer agrees to notify
Seller within ten (10) Business Days of receiving notice or knowledge of any
such claim, demand or assertion.

 

4.2.7. Servicing. From and after the Closing Date, Buyer shall assume and fully
discharge all of Seller's obligations and duties with respect to servicing the
Loan Assets purchased hereunder and shall indemnify and hold Seller harmless
from any and all costs, loss, damage, expense or attorneys' fees incurred by
Seller in connection therewith.

 

4.2.7 Compliance with Terms. Buyer agrees to abide by and be bound by all of the
terms and conditions of the Loan Assets purchased hereunder to the extent that
such terms and conditions continue to bind the holder of the Loan Assets. By its
execution below, Buyer agrees that, as of the Closing Date and upon payment of
the amount of the Purchase Price prescribed by Section 2.3, Buyer shall assume
all of the obligations of Seller under and pursuant to the Loan Assets arising
from and after the date of Closing.

 

4.2.8. Taxes and Other Liens. Buyer acknowledges that any Collateral may be
subject to property taxes and other liens, charges or encumbrances and that
these taxes and other liens are not the responsibility of Seller and shall not
affect the Purchase Price.

 

 



8

 

 

ARTICLE 5

INDEMNIFICATION

 

5.1 Buyer Indemnification. Subject to the provisions of Section 5.3, Buyer
hereby agrees to indemnify, hold harmless and defend Seller and its agents,
attorneys, servants, directors, officers, employees, predecessors, successors,
assigns and affiliates (collectively, the "Indemnified Seller Party"), from and
against any and all losses, causes of action, liabilities, claims, demands,
obligations, damages, costs and expenses, including reasonable attorneys' and
accountants' fees and costs, to which any Indemnified Seller Party may become
subject on account of, arising out of, or related to any act, omission, conduct
or activity of Buyer or any of its officers, directors, employees, agents,
servants, shareholders, successors or assigns, on account of, arising out of or
related to Buyer's breach of this Agreement, any agreement between Buyer and any
of the Obligors under the Loan Assets, or the servicing, collection, reporting
or administration of the Loan Assets. Buyer's obligation to indemnify each
Indemnified Seller Party shall remain in effect and survive any future sale,
assignment or other disposition of this Agreement and/or any of the Loan Assets.

 

5.2 Procedure Regarding Indemnification. Promptly after receipt by an
Indemnified Seller Party of notice of any claim or demand that may give rise to
a right of indemnification hereunder or the commencement of any action to which
Section 5.1 shall apply, the Indemnified Seller Party shall notify Buyer in
writing of the commencement of such action and of the possibility of a claim by
the Indemnified Seller Party against Buyer under Section 5.1; however, failure
of the Indemnified Seller Party to notify Buyer will not relieve Buyer of
liability hereunder. Buyer shall be entitled to participate in such action and
may, with the consent of the Indemnified Seller Party, assume the defense of
such action with counsel selected by Buyer with the prior approval of the
Indemnified Seller Party. After Buyer's assumption of the defense, Buyer shall
not be liable for any legal expenses subsequently incurred by the Indemnified
Seller Party in connection with the defense of such action, unless (i) such
expenses are incurred with the prior written approval of Buyer, or (ii) if the
Indemnified Seller Party reasonably determines that its interests may be adverse
in whole or in part to those of Buyer and that there may be legal defenses
available to the Indemnified Seller Party that are different from, in addition
to or inconsistent with defenses available to Buyer, in which case the
Indemnified Seller Party may retain its own counsel and be indemnified by Buyer
for all legal and other expenses and costs reasonably incurred in connection
with the investigation and defense of the action.

 

Notwithstanding the foregoing, no settlement of any claim or proceeding to which
an Indemnified Seller Party is a party will be binding on Buyer until approved
by Buyer in writing.

 

5.3 Settlement or Judgment. Buyer shall not be liable for the settlement of any
action effected without its express written consent, said consent not to be
unreasonably withheld, conditioned or delayed. If any action is settled with
Buyer's written consent or if there is a final judgment against the Indemnified
Seller Party in any action covered by the indemnification provisions of Article
5, Buyer shall indemnify, hold harmless and defend the Indemnified Seller Party
from and against all loss or liability incurred by reason of such settlement or
judgment.

 

 

 

 



9

 

 

ARTICLE 6

MISCELLANEOUS PROVISIONS

 

6.1. Notices. Any notice, request, demand or other communication required or
permitted under this Agreement shall be given in writing and shall be sent by
certified mail, return receipt requested, in a prepaid envelope, or via telefax
and shall be deemed given when delivery is first attempted (with regard to
mailing notice) or when actually transmitted (with regard to telefax notice, to
the extent the party giving notice produces a transmission confirmation in
connection therewith) to the party to whom notice is directed at the address or
telefax number set forth on the signature page hereto or such other address or
telefax number as such party shall hereafter specify.

 

6.2. Assignment. Subject to Buyer's agreement to be bound by all terms of this
Agreement, and without releasing or discharging Buyer from any of the covenants,
warranties or agreements set forth herein, this Agreement may be assigned to any
entity owned by or affiliated with Buyer at any time; provided, however, the
recourse provided hereunder against Seller for the breach of a representation or
warranty is intended to run exclusively to Buyer, and no further or subsequent
assignee of such rights in any of the Loan Assets shall have any right to make a
claim against Seller for any breach hereunder.

 

6.3. Severability. Each part of this Agreement is intended to be severable. If
any term, covenant, condition or provision of this Agreement is unlawful,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
not affect the remaining provisions of this Agreement, which shall remain in
full force and effect and shall be binding upon the parties.

 

6.4. Headings. The headings of the Articles and Sections of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision thereof.

 

6.5. Governing Law. The parties agree that this Agreement shall be construed,
and the rights and obligations of the parties under the Agreement shall be
determined, in accordance with the laws of the Commonwealth of Pennsylvania
(excluding the conflict of law rules). The parties further agree and stipulate
that this Agreement shall be deemed to have been entered into in the
Commonwealth of Pennsylvania. The parties hereto consent to submit to the
personal jurisdiction of the United States District Court for the Eastern
District of Pennsylvania, or the state courts of Philadelphia County,
Pennsylvania, either of which shall be the exclusive forum for the resolution of
any claim or cause of action arising out of the breach of this Agreement. The
parties further hereby unconditionally and irrevocably, and as an independent
covenant, waive any right to a jury trial in any action or proceeding hereunder
or otherwise related hereto.

 

6.6. Survival. Seller and Buyer agree that the agreements, covenants, warranties
and representations herein contained shall survive the Closing, shall not merge
into the Closing Documents, and shall be independently enforceable.

 

 

 

 



10

 

 

6.7. Entire Agreement; Amendments. This Agreement, including any attachments and
exhibits referred to in this Agreement, and any other documents executed by
Seller or Buyer at Closing in connection with this Agreement, constitute the
entire agreement between the parties pertaining to the subject matter hereof and
supersedes any and all prior agreements, representations and understandings of
the parties, written or oral. The terms of this Agreement shall not be modified
or amended except by subsequent written agreement of the parties.

 

6.8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument.

 

6.9. Construction. Unless the context requires otherwise, singular nouns and
pronouns used herein shall be deemed to include the plural, and pronouns of one
gender shall be deemed to include the equivalent pronoun of the other gender.
The parties hereto have each been fully advised and represented by legal counsel
and accordingly the normal rule that ambiguities are construed against the
drafter shall not be applied in connection with the interpretation or
construction hereof.

 

6.10. Waiver. No waiver by either party of the other party's breach of any term,
covenant or condition contained in this Agreement shall be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant or condition of
this Agreement. In addition, no waiver by Seller of any condition prior to
Closing is enforceable unless in writing.

 

6.11 Attorneys Fees. In the event of any legal action to enforce the rights of a
party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, to all reasonable
costs and expenses, including reasonable attorneys' fees, incurred in such
action.

 

6.12 Brokers. Each party represents and warrants that all actions by it relative
to this Agreement and the transactions contemplated hereby were carried out in
such manner so as not to give rise to any claim for finder's fees, brokerage
commissions or similar payments. Each party agrees to indemnify and hold
harmless the other party hereto of and from any and all loss, injury, damage,
claim, suit, expense or cost, including attorneys' fees and all costs of
litigation, actually incurred as the result of any breach of the representation
and warranty set forth herein.

 

 

[Signature Page Follows]

 

 

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the day and year first written above.

 

 

BUYER:

 

 

/s/ signature

 

 

Chairman

 

 

SELLER:

 

 

 

 

 

 



12

 

 



EXHIBIT A

 

LOAN ASSETS

 

1.Loan and Security Agreement dated as of December 21, 2006 by and between
Seller and Borrower.

 

2.First Amendment to Loan and Security Agreement dated as of June 18, 2007 by
and between Seller and Borrower.

 

3.Forbearance Agreement dated as of December 3, 2007 by and between Seller and
Borrower.

 

4.Second Amendment to Loan and Security Agreement dated as of January 2, 2008 by
and between Seller and Borrower.

 

5.Third Amendment to Loan and Security Agreement dated as of March 28, 2008 by
and between Seller and Borrower.

 

6.Fourth Amendment to Loan and Security Agreement dated as of August 11, 2008 by
and between Seller and Borrower.

 

7.Fifth Amendment to Loan and Security Agreement dated as of January 5, 2009 by
and between Seller and Borrower.

 

8.Sixth Amendment to Loan and Security Agreement dated as of June 18, 2009 by
and between Seller and Borrower.

 

9.Seventh Amendment to Loan and Security Agreement dated as of July 29, 2009 by
and between Seller and Borrower.

 

10.Eighth Amendment to Loan and Security Agreement dated as of September 29,
2009 by and between Seller and Borrower.

 

11.Ninth Amendment to Loan and Security Agreement dated as of November 10, 2009
by and between Seller and Borrower.

 

12.Tenth Amendment to Loan and Security Agreement dated as of January 25, 2010
by and between Seller and Borrower.

 

13.Eleventh Amendment to Loan and Security Agreement dated as of June 22, 2010
by and between Seller and Borrower.

 

14.Forbearance Agreement and Twelfth Amendment to Loan and Security Agreement
dated as of May 27, 2011 by and between Seller and Borrower.

 

 

 

 



13

 

 

15.Thirteenth Amendment to Loan and Security Agreement dated as of June 17, 2011
by and between Seller and Borrower.

 

16.Fourteenth Amendment to Loan and Security Agreement dated as of September 29,
2011 by and between Seller and Borrower.

 

17.Fifteenth Amendment to Loan and Security Agreement dated as of October 27,
2011 by and between Seller and Borrower.

 

18.Sixteenth Amendment to Loan and Security Agreement dated as of December 14,
2011 by and between Seller and Borrower.

 

19.Seventeenth Amendment to Loan and Security Agreement dated as of November 1,
2012 by and between Seller and Borrower.

 

20.Intellectual Property Security Agreement dated December 21, 2006 by and
between Seller and Borrower.

 

21.Subordination Agreement dated December 21, 2006 by and between Global Direct
Response, Inc. and Seller.

 

22.The Credit Files.

 

23.UCC-1 Financing Statement filed with the Delaware Secretary of State, File
No. 2007-0083500.

 

24.UCC-3 Financing Statement Amendment filed with the Delaware Secretary of
State, File No. 201 1-0225337.

 

25.UCC-3 Financing Statement Amendment filed with the Delaware Secretary of
State, File No. 2011-3316349

 

 

 

 



14

 

 

EXHIBIT B

 

PHYSICAL

ASSETS

 

 

1. All source code for programs owned or licensed by [***]

 

2. All servers housing source code and any other code belonging to or licensed
by [***]

 

3. All drawings and other material pertaining to [***] products

 

4. All hardware inventory

 

5. All written and electronic documentation, technical guides, reference
materials and other material pertaining to the operation and maintenance of
[***] hardware and software

 

6. All furniture, workstations and other non-computer hardware housed in the
[***] facility in Pennsylvania

 

7. All customer contracts and other written or electronic material relevant to
the management of existing customers

 

8. All marketing literature

 

9. Any and all templates and systems for managing billings, receivables and
other aspects of business management.

 

10. All other material housed in the [***] facility in Pennsylvania.

 

 

 



_______________

[***] Confidential treatment has been requested with respect to the omitted
language. The omitted language has been separately filed with the Securities and
Exchange Commission.





15

 

